




Exhibit 58
 
[a10kexhibitletterhead.jpg]
 
1000 Mylan Boulevard
Canonsburg, PA 15317 USA
Phone    724.514.1800
Fax    724.514.1870
Web    mylan.com



Retirement Benefit Agreement
Waiver Letter




Dear [l]:


Reference is made to your Retirement Benefit Agreement with Mylan Inc. (the
“Company”), as such agreement has been and may be amended from time to time (the
“RBA”). The RBA provides for the possibility of accelerated vesting and certain
other modifications upon a Change in Control of the Company (as such term is
defined in the RBA). By executing this waiver letter, for good and valuable
consideration (including your continued employment and continued participation
in the Company’s incentive plans and programs), you acknowledge and agree that
the transactions consummated pursuant to the Business Transfer Agreement and
Plan of Merger, dated as of July 13, 2014, by and among Abbott Laboratories, an
Illinois corporation, the Company and the other parties thereto, as such
agreement may be amended from time to time, shall not constitute a Change in
Control for any purpose of the RBA. All other provisions of the RBA, as modified
by the foregoing, shall remain in full force and effect notwithstanding this
waiver letter.


MYLAN INC.,
by
 
 
 
Name:
 
Title:



Acknowledged and agreed:




_____________________________
Name:




